DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 6/15, the recitation “wherein the rows are separated by less than an exterior diameter of one helix” fails to comply with the written description requirement.  The claim contradicts claim 4/13, from which it depends, which requires “each row in the plurality 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 13-15, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 4/13, the recitation “a plurality of helixes are arranged with their longitudinal axis in a plurality of parallel rows and wherein each row in the plurality of rows is offset from an adjacent row by an exterior diameter of one helix” is unclear. It is unclear if the “a plurality of helixes” are the same as, or different from the previously recited helixes of claim 1. 
Regarding claims 4/13 and 6/15, the recitation of “one helix” is unclear.  It is unclear which “helix” diameter is being referred to, as multiple helixes are claimed.
Regarding claims 6/15, the recitation “wherein the rows are separated by less than an exterior diameter of one helix” is unclear. The recitation directly contradicts claim 4/13, from which the claim depends.  Further, it is unclear which “rows” are being referred to, as a plurality of parallel rows are previously recited.  

	Regarding claim 21, the recitation “the helix” is unclear, as multiple helixes are previously recited. 
	Regarding claim 22, the recitation “a single fluid B channel” is unclear.  It is unclear if this is one of the previously recited fluid B channels or a different fluid B channel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 10-12, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US1278311) in view of Bennett (US6151891). 
Regarding claim 1, Davis teaches a heat exchanger (Fig. 1-6) comprising: a plurality of fluid B channels (channels at center of coils 29, 31) in a heat exchanger matrix; a plurality of fluid A channels (channels through coils 29, 31) in the heat exchanger matrix where each fluid A 
Davis does not teach wherein each spiral in the helix is close enough together to adjacent spirals so that an exterior of the tube in each spiral is continuously touching an exterior of the tube in each adjacent spiral such that the exterior of the tube the forms the helix forms an interior of the fluid B channel.
Bennett teaches each spiral in the helix is close enough together to adjacent spirals so that an exterior of the tube in each spiral is continuously touching an exterior of the tube in each adjacent spiral such that the exterior of the tube the forms the helix forms an interior of the fluid B channel (“inner tubular body has fluid impervious sidewalls formed out of a single length of conduit wound in a spiral coil” – Col. 1, lines 35-40), in order to provide a coiled heat exchanger configuration with improved heat transfer rate (Col. 1, lines 50-55). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to include the continuously touching helix of Bennett, in order to provide a coiled heat exchanger configuration with improved heat transfer rate (Col. 1, lines 50-55).
Regarding claim 2, Davis teaches the limitations of claim 1, and Davis further teaches  wherein the fluid B channels (channels at center of coils 29, 31)  have a longitudinal axis (see vertical axis therethrough as seen in Fig. 2) that is straight.
Regarding claim 3, Davis teaches the limitations of claim 1, and Davis further teaches the fluid B channels are all the same size diameter (see diameters of coils 29,31).

Regarding claim 8, Davis teaches the limitations of claim 1, and Davis further teaches the a header (manifold 19) that is coupled to the plurality of fluid A channels and has openings (openings between branches 22 & 23, 22 & 24) where the plurality of fluid B channels pass through the header.
	Regarding claim 10, Davis teaches a heat exchanger (Fig. 1-6) comprising: a plurality of helixes (coils 29,31) wherein a longitudinal axis of rotation of each helix in the plurality of helixes is parallel and wherein each helix in the plurality of helixes is formed by a hollow tube that spirals around the longitudinal axis of rotation and wherein each tube forms a fluid A channel (channels through coils 29,31) and each helix in the plurality of helixes has an interior and each interior forms a fluid B channel (channels at center of coils 29, 31).
Davis does not teach wherein the pitch of each helix in the plurality of helixes is matched to an exterior diameter of the tube that comprises the helix such that each helix in the plurality of helixes has a sealed interior and each sealed interior forms a fluid B channel.
Bennett teaches wherein the pitch of each helix in the plurality of helixes is matched to an exterior diameter of the tube that comprises the helix such that each helix in the plurality of helixes has a sealed interior and each sealed interior forms a fluid B channel (“inner tubular body has fluid impervious sidewalls formed out of a single length of conduit wound in a spiral coil” – Col. 1, lines 35-40), in order to provide a coiled heat exchanger configuration with improved heat transfer rate (Col. 1, lines 50-55). 

Regarding claim 11, Davis teaches the limitations of claim 10, and Davis further teaches
the longitudinal axis of rotation of each helix is straight (see longitudinal axis of coils 29,31). 
Regarding claim 12, Davis teaches the limitations of claim 10, and Davis further teaches the fluid B channels all have a same size exterior diameter (see diameter of coils 29,31).
Regarding claim 16, Davis teaches the limitations of claim 10, and Bennett further teaches  the tubes have a round exterior (see cross section of coil 69; Fig. 2 of Bennett).
Regarding claim 17, Davis teaches the limitations of claim 10, and Davis further teaches the a header (manifold 19) that is coupled to the plurality of fluid A channels and has openings (openings between branches 22 & 23, 22 & 24) where the plurality of fluid B channels pass through the header.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US1278311) in view of Bennett (US6151891) and in further view of Otten (US2990162). 
	Regarding claim 9, Davis teahes the limitations of claim 2, and Davis does not teach   wherein the plurality of fluid B channels have a packing plane that is perpendicular to their longitudinal axis and the plurality of fluid B channels are arranged in a hexagonal packing arrangement.
Otten teaches wherein the plurality of fluid B channels (7a; Fig. 3/5) have a packing plane that is perpendicular to their longitudinal axis and the plurality of fluid B channels are 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Davis to include hexagonal packing arrangement of Otten, in order to provide a suitable packing arrangement for such a heat exchanger, because it is well known in the art for the purpose of packing such coils, to substitute a hexagonal arrangement to perform the same function in such a heat exchanger.  The substitution would have resulted in the predictable result of packing coils into the heat exchanger.  
	
    PNG
    media_image1.png
    361
    764
    media_image1.png
    Greyscale

	Fig. A - Annotated Fig. 3/5 of Otten
Claims 4-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US1278311) in view of Bennett (US6151891) and Linde (FR1386923).
Regarding claim 4/13, Davis teaches the limitations of claim 1/10, and Davis does not teach a plurality of helixes are arranged with their longitudinal axis in a plurality of parallel rows and wherein each row in the plurality of rows is offset from an adjacent row by an exterior diameter of one helix.
Linde teaches a plurality of helixes are arranged with their longitudinal axis in a plurality of parallel rows and wherein each row in the plurality of rows is offset from an adjacent row by an exterior diameter of one helix (see arrangement of Fig. 3/5), in order to provide a small footprint (Page 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to include the row arrangement of Linde, in order to provide a small footprint (Page 1).
	Regarding claim 5/14, Davis teaches the limitations of claim 4/13, and Linde further teaches the offset of each row alternates back and forth such that the longitudinal axes in every other row align (see arrangement of Fig. 5).
	Regarding claim 6/15, Davis teaches the limitations of claim 5/14, and Linde further teaches the rows are separated by less than an exterior diameter of one helix (see arrangement of Fig. 5).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otten (US2990162) in view of Bennett (US6151891). 
	Regarding claim 18, Otten teaches a heat exchanger (Fig. 1 & 3, or 4 & 5) comprising: a plurality of fluid A channels (7a) each formed from a hollow tube spiralled into a helix to form a plurality of helixes wherein the plurality of helixes are arranged in a hexagonal packing (see 

    PNG
    media_image1.png
    361
    764
    media_image1.png
    Greyscale

	Fig. A - Annotated Fig. 3/5 of Otten
Otten does not teach wherein the pitch of each helix in the plurality of helixes is matched to an exterior diameter of the tube such that each helix in the plurality of helixes has a sealed interior that forms a plurality of fluid B channels.
Bennett teaches wherein the pitch of each helix in the plurality of helixes is matched to an exterior diameter of the tube such that each helix in the plurality of helixes has a sealed interior that forms a plurality of fluid B channels (“inner tubular body has fluid impervious sidewalls formed out of a single length of conduit wound in a spiral coil” – Col. 1, lines 35-40), in order to provide a coiled heat exchanger configuration with improved heat transfer rate (Col. 1, lines 50-55). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to include the sealed helix 
Regarding claim 19, Otten teaches the limitations of claim 18, and Otten further teaches   the fluid B channels are all the same size diameter (7a). 
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otten (US2990162) in view of Bennett (US6151891) and Akama (JPS51122848).
	Regarding claims 20 and 21, Davis teaches the limitations of claim 18, and Davis does not teach wherein the fluid B channels have different size diameters and a bend radius of the hollow tube of the helix is varied along a length of the helix.
Akama teaches wherein the fluid B channels have different size diameters (pipe 9; Fig. 1-2 has different diameters along its length) and a bend radius of the hollow tube of the helix is varied along a length of the helix (pipe 9; Fig. 1-2), in order to provide expansion and contraction zones, thereby reducing noise and achieving desirable thermal efficiencies (Page 2, lines 1-8).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Otten to include the variable helix of Akama, in order to provide expansion and contraction zones, thereby reducing noise and achieving desirable thermal efficiencies (Page 2, lines 1-8).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otten (US2990162) in view of Bennett (US6151891) and Hamakawa (JP2005061771). 
	Regarding claim 22, Davis teaches the limitations of claim 18, and Davis does not teach 
a plurality of fluid A channels are intertwined to create a single fluid B channel.

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Otten to include the plurality of fluid A channels intertwined as taught by Hamakawa, in order to improve heat transfer by suppressing pressure loss (Page 8, lines 292-297).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kirkaldy (US0324120)
Curren (US3306352)
Burns (US4122801)
Burns (US5097801)
Bennett (US6330910)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763